Title: 28th.
From: Adams, John Quincy
To: 


       Took a long walk in the morning with my Cousin and the Ladies. When we return’d we found, my brother Charles, with Mrs. Hillard and her daughter; who dined here, and return’d to Cambridge in the afternoon.
       We all drank tea, at Mr. Apthorp’s, and pass’d the evening there: this man is certainly a little crack-brain’d; his conversation, is ingenious, but he flies from one topic to another, with the utmost rapidity, and some of his speeches are extravagant. The least that can be said of him is that he is very singular, and between singularity and positive madness the distinction is but small.
      